DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2022.

Response to Amendment
The amendment filed on 08/25/2022 has been entered. Claim(s) 1-30 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 05/25/2022. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 6-7, 10-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US20210121956A1) in view of Optiz (US3255052). 
Regarding Claims 1, 6, and 7, Lambert teaches a method of making a composite [0003] (including metal and binder [0048, 0089]), said method comprising: applying an external magnetic field to a mixture comprising a plurality of magnetic materials (at least one of magnetic Fe, Ni, Co [0031]) in a container [0037-0038], wherein the external magnetic field produces a homogenous and uniform magnetic flux in the container (see “powder is oriented by magnetic field and will become aligned along field lines” [0042], flux is interpreted as homogenous and uniform from Figure 6); solidifying the mixture [0039], wherein the solidifying results in the growth of solvent crystals in the mixture [0008, 0018, 0089]; and subliming a solvent phase of the mixture in the container [0012-0015, 0040], wherein the method results in the formation of a composite comprising uniformly aligned magnetic materials [0042].
Lambert teaches the magnetic materials are in the form of powder but does not teach the materials are in the form of magnetic flakes. However, Opitz teaches a method of forming a sintered magnetic alloy powder from powder and teaches that powder can be formed into the shape of flakes for the for the purpose of increasing magnetic permeability of the powder (Col. 1, Lines 55-65). Therefore, one of ordinary skill in the art would have been motivated to form the magnetic powder of Lambert into magnetic flakes for the purpose of improving magnetic permeability of the final sintered product. 
Lambert teaches the magnetic materials are in the form of powder particles but does not teach the particles comprise a surface and an internal core, wherein at least one of the surfaces or internal cores are magnetic. However, Opitz teaches that magnetic flakes can be insulated on particulate surfaces for the purpose of improving stability of permeability with flux changes and temperature changes (Col. 1, Lines 25-30) and to prevent agglomeration of magnetic particles during processing (Col. 2, Lines 45-50). Therefore, one of ordinary skill in the art would have been motivated to coat the magnetic particles of Lambert forming a core-shell structure for the purpose of improving stability of permeability and to prevent agglomeration of particles during freeze casting.
Regarding Claim 4, Lambert teaches the mixture further comprises a binder [0048]. 
Regarding Claim 5, Lambert teaches the binder comprises a polymer. [0089] (PVA is a polymer)
Regarding Claim 10, Lambert teaches the magnetic field orients (rotates) at least some of the magnetic particles [0042] and is interpreted to do so without significantly translating (changing the position) of the magnetic particles.
Regarding Claims 11-12, and 14 and 17, Lambert teaches the applying the external magnetic field results in alignment of the magnetic materials in a first direction (interpreted to be parallel to magnetic flux generated from magnetic field [0042] and teaches solidifying step using a solidification front is conventional in the art [0015] which is in an axial direction, perpendicular to the magnetic field direction [0044].
Regarding Claim 15, Lambert teaches a unidirectional solidification step from a solidification front is conventional [0007, 0008], the solidification front is considered to stem from either the top, bottom, or sides of the container reading on the claim limitation of at least one of a bottom-up, top-down, bottom-up and top-down, and double-sided direction freezing method.
Regarding Claim 16 Lambert teaches sintering is performed as a final step which compresses or shrinks the final product such as by 17% [0092].

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US20210121956A1) in view of Optiz (US3255052) as applied to Claim 1 above, in further view of Kipp et al. (US20090039995A1). 
Regarding Claims 2-3, Lambert the homogenous and uniform magnetic field is generated by a magnetic fixture associated with the container, wherein the source of the magnetic field is generated by a magnet or a coil (an annular shape) [0043], but does not teach parallel soft magnetic materials with a permanent magnet positioned between. However, Kipp teaches a permanent magnet array for creating a uniform magnetic field, where a polarized annular permanent magnet has a magnetically conductive face plate on each end (parallel to each other) (abstract) where the faceplates are made of soft magnetic conductive material [0049]and where the permanent magnet can be in form of permanent magnet coils [0063-0064] for the purpose of concentrating the magnetic flux emanating from the magnet to produce a low reluctance pathway for the flux field lines to make a uniform flux [0049]. Therefore, one of ordinary skill in the art would have been motivated to use an annular permanent magnet or coil with parallel soft magnetic material for the purpose of concentrating the magnetic flux along the field lines generated from the permanent magnet or coil to the freeze casting composition. 

Claim 8-9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US20210121956A1) in view of Optiz (US3255052) as applied to Claim 1 above, in further view of Bai et al. (US20170100857A1). 
Regarding Claims 8-9 and 14, Lambert is silent whether the container comprises a square or rectangular shape and whether there is an inclination angle at the bottom portion greater than or equal to 0°; however, Bai teaches a method of freeze casting and teaches a container is a substantially planar surface (abstract) in the shape of square with a wedge or inclination angle at the bottom [0061]; the freezing is performed on a wedge shaped container for the purpose of controlling the crystal nucleation or solidification rate form to achieve a lamellar scaffold with a single domain and to selectively grow from top to bottom instead of randomly [0009-0010] as scaffolds form a strong, tough, and lightweight porous network. [0004]. Therefore, one of ordinary skill in the art would have been motivated to use a square/rectangular shaped container for the purpose of predictably forming a square porous sintered object; and would have been motivated to use an inclination angle at the bottom of the container for the purpose of selectively controlling nucleation of ice crystals so as to form a strong porous scaffold structure upon freezing and sublimation. 
Regarding Claim 13, Bai teaches under random nucleation or the conventional route, the first direction is parallel to a magnetic flux generated from the applied external magnetic field, wherein the second direction is parallel to a solidification direction, and wherein the second direction is parallel to the first direction, called unidirectional freezing [0052]


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Applicants arguments with respect to Lambert and the limitations of including magnetic flakes and particles with a surface and core are persuasive, however the current rejection relies on the combination of Lambert and Optiz for this limitation.  The Lambert reference is also considered to teach an external magnetic field perpendicular to the direction of solidification as stated in the rejection. 
Regarding the combination of Lambert and Optiz, applicant argues that the motivation for combining the two references is merely conclusory and does not have a rational underpinning; further Optiz fails to teach making a composite by applying an external magnetic field. Lastly the insulating material of Optiz to the magnetic flakes would have made Lambert unsuitable for intended purpose of using magnetic powder to form sintered materials. This is not convincing, Lambert already teaches that the magnetic particles may have magnetic and non-magnetic portions [0026 and 0028], the Optiz reference a method of forming a sintered magnetic alloy powder from powder and teaches that powder can be formed into the shape of flakes for the for the purpose of increasing magnetic permeability of the powder (Col. 1, Lines 55-65) that magnetic flakes can be insulated on particulate surfaces for the purpose of improving stability of permeability with flux changes and temperature changes (Col. 1, Lines 25-30) and to prevent agglomeration of magnetic particles during processing (Col. 2, Lines 45-50). Therefore, one of ordinary skill in the art would have been motivated to coat the magnetic particles of Lambert forming a core-shell structure for the purpose of improving stability of permeability and to prevent agglomeration of particles during freeze casting. The rational underpinning is modifying the magnetic and non-magnetic regions of Lambert to be sintered to a flake core shell structure specifically for the purpose of forming a sintered magnetic product with increased magnetic permeability and improved stability. 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735